56 F.3d 61NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Derrick Devon JOHNSON, Plaintiff-Appellant,v.CITY ATTORNEY'S OFFICE FOR CHARLOTTESVILLE, VIRGINIA;  SteveDeeton;  C.K. Burton, Detective, CharlottesvillePolice Department;  Charles R. Haugh,Defendants-Appellees.
No. 95-6261.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 30, 1995.

Derrick Devon Johnson, appellant pro se.  George Harrison Gilliam, Gilliam, Scott & Kroner, P.C., Charlottesville, VA, for appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and his motion for reconsideration.  We have reviewed the record and the district court's opinion dismissing the complaint, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. City Attorney's Office, No. CA-93-720-R (W.D.Va. Jan. 10, 1995;  Feb. 10, 1995).  We further find that the denial of Appellant's motion for reconsideration was not an abuse of discretion.  See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  We deny Appellant's motions to amend complaint, for bail pending appeal, and to remand.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED